         Case 2:14-cv-00601-MHT-JTA Document 3244 Filed 05/28/21 Page 1 of 17




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

    EDWARD BRAGGS, et al.,                  )
                                            )
           Plaintiffs,                      )
                                            )    Case No. 2:14-cv-00601-MHT-JA
    v.                                      )
                                            )   District Judge Myron H. Thompson
    JEFFERSON DUNN, et al.,                 )
                                            )
           Defendants.                      )

                THE STATE’S CONSOLIDATED RESPONSE TO
           PLAINTIFFS’ MOTION IN LIMINE AND DAUBERT MOTION

           Defendants JEFFERSON DUNN, in his official capacity as Commissioner of

the Alabama Department of Corrections (“ADOC”), and DEBORAH CROOK, in

her official capacity as ADOC’s Interim Associate Commissioner for Health

Services (collectively, the “State”),1 hereby submit this Consolidated Response in

Opposition to Plaintiffs’ Motion in Limine to Exclude Certain Evidence from

Upcoming PLRA Evidentiary Hearing (Doc. No. 3231, the “Motion in Limine”) and

Plaintiffs’ Daubert Motion to Strike the Testimony of Greg Schumann (Doc. No.

3232, “the Daubert Motion,” and, together with the Motion in Limine, “Plaintiffs’

Motions”).




1
 As of February 1, 2021, Ruth Naglich retired from her position as ADOC’s Associate
Commissioner for Health Services.
    Case 2:14-cv-00601-MHT-JTA Document 3244 Filed 05/28/21 Page 2 of 17




                                    INTRODUCTION

       Plaintiffs’ Motions arise almost exclusively from their total misunderstanding

of facts and law, a lack of familiarity with the Court’s prior proceedings, and efforts

to preclude the State from offering a defense of Plaintiffs’ allegations. Under any

scenario, Plaintiffs’ Motions lack any legal or factual basis of any kind. More

specifically, the Motions seek to exclude three (3) categories of testimony: (1)

testimony regarding mediation related to the Remedial Orders2; (2) testimony from

the State’s proposed fact witness John Wetzel (“Secretary Wetzel”), the long-

standing Secretary of the Pennsylvania Department of Corrections; and (3)

testimony from the State’s expert witness, Greg Schumann (“Schumann”). The

Court should deny Plaintiffs’ Motions for at least the following three (3) reasons:

       (1)    The State would present evidence in camera of the mediation
              discussions among counsel, if Plaintiffs insist upon pursuing
              their waiver argument regarding the PLRA’s needs-narrowness
              intrusive requirements, and such evidence is admissible because
              it does not go to the validity or amount of a disputed claim;

       (2)    The State may call Secretary Wetzel as a fact witness, not an
              undisclosed expert (though Plaintiff’s Motion does fortunately
              acknowledge that Secretary Wetzel’s vast experience in
              corrections provides him with an unprecedented level of
              experience and expertise in this arena); and

       (3)    Plaintiffs’ objections to Schumann’s testimony rest on a
              fundamental misconception of the nature of that testimony, and,
              in any event, go to the testimony’s weight, not its admissibility.

2
 “Remedial Order(s)” has the same meaning as ascribed to that term in the State’s Proposed Phase
2A Remedial Order. (Doc. No. 3215 at 14-15).

                                               2
     Case 2:14-cv-00601-MHT-JTA Document 3244 Filed 05/28/21 Page 3 of 17




Accordingly, the State respectfully requests that the Court deny Plaintiffs’ Motions.

                                   ARGUMENT

I.     THE COURT SHOULD DENY THE MOTION IN LIMINE.

       A.    REBUTTAL EVIDENCE REGARDING PLAINTIFFS’ “WAIVER”
             ARGUMENT.
       Plaintiffs continue to argue that the State “waived” any ability to argue that

the Remedial Orders do not comply with the PLRA’s need-narrowness-intrusiveness

requirements, or that the State’s arguments are subject to estoppel or forfeiture.

(Doc. No. 2899 at 21-25; Doc. No. 3220 at 24-32). As the State previously indicated,

“throughout the negotiation process, the State refused to include PLRA findings in

any of the Stipulations because it cannot agree to the findings in a piecemeal fashion,

and it repeatedly informed Plaintiffs of this fact.” (Doc. No. 2908 at 25). To be

clear, the State believes Plaintiffs continuing to offer their waiver argument

pertaining to the PLRA’s needs-narrowness-intrusiveness requirements is baseless

and ignores the multiple prior rulings of this Court. Nevertheless, the State must

maintain the ability to rebut this argument if Plaintiffs raise it during the ongoing

evidentiary hearing (the “Evidentiary Hearing”). To this end, the State listed

(Retired) United States Magistrate Judge John Ott (“Judge Ott”) and Plaintiffs’

former counsel C.J. Sandley (“Sandley”) as “may call” witnesses who may

potentially testify about “[m]ediation related to the Remedial Orders.” (Doc. No.


                                          3
    Case 2:14-cv-00601-MHT-JTA Document 3244 Filed 05/28/21 Page 4 of 17




3225 at 14). The State also listed James Tucker (“Tucker”) as a “may call” witness,

both as an individual and as the corporate representative of the Alabama Disability

Advocacy Program (“ADAP”), and indicated that the topics of Tucker’s testimony

may include mediation. (Id. at 6-7).3 The State indicated that it would only present

testimony regarding mediation if Plaintiffs persisted in their argument that the State

“waived” any PLRA objections, and, to the extent the State presents such testimony,

it would do so in camera. (Id. at 5-6, 14).4

       In any event, Plaintiffs’ “waiver” argument lacks merit. The PLRA’s needs-

narrowness-intrusiveness requirement, 18 U.S.C. § 3626(a)(1)(A), constitutes a

statutory mandate imposed upon any action involving “[p]rospective relief in any

civil action with respect to prison conditions.” The language of the PLRA related

to this needs-narrowness-intrusiveness component clearly renders this as a legal

issue for resolution by the Court, not a waivable defense to be raised by a

correctional agency. Plaintiffs cite no authority that any party may, by words or

actions, waive the PLRA’s needs-narrowness-intrusiveness requirement.

       The Court’s prior opinions further demonstrate the absence of any basis for

this argument. Despite the fact that Plaintiffs raised this argument repeatedly since



3
  Plaintiffs do not object to Tucker testifying as ADAP’s representative or about Plaintiffs’
Proposed Remedial Order or the implementation of the Remedial Orders.
4
 Unless otherwise indicated, pagination references for documents filed with the Court refer to the
pagination provided by the Court’s CM/ECF system.

                                                4
    Case 2:14-cv-00601-MHT-JTA Document 3244 Filed 05/28/21 Page 5 of 17




August 2020, the Court never accepted it. Instead, the Court proceeded to enter an

Opinion and Order on a Process for Finalizing the Phase 2A Remedial Orders (Doc.

No. 3078). That Opinion and Order recognized that the Remedial Orders did not

include PLRA findings and that “it would be inappropriate to enter a final remedy

resolving this phase of the litigation without finding that the relief is still necessary

in light of the State’s now years-long efforts to improve the provision of mental-

health care in ADOC facilities.” (Id. at 4-5, 24-25). Indeed, even Plaintiffs recently

conceded that “the Court has declined to find waiver in the past.” (Doc. No. 3220

at 25). The “waiver” argument is baseless.

      If Plaintiffs persist in relying on their arguments related to waiver, estoppel,

and/or forfeiture during the Evidentiary Hearing, the State will consider calling

Judge Ott, Sandley, and/or Tucker to support its argument that Plaintiffs knew the

State’s position regarding PLRA findings throughout the mediation process. The

State will not offer testimony regarding mediation if Plaintiffs do not continue to

insist upon this “waiver” argument. In essence, Plaintiffs wish to “have their cake

and eat it too” – they want to argue that the State’s conduct during mediation

constituted a waiver (or otherwise triggered application of the forfeiture or estoppel

doctrines) and then prevent the State from rebutting that argument with testimony

about the Parties’ conduct during mediation.




                                           5
    Case 2:14-cv-00601-MHT-JTA Document 3244 Filed 05/28/21 Page 6 of 17




      Federal Rule of Evidence 408 does not require such a result. As Plaintiffs

correctly observe, the Rule “provides that ‘conduct or a statement made during

compromise negotiations’ is inadmissible ‘to prove or disprove the validity or

amount of a disputed claim.’” (Doc. No. 3231 at 3) (quoting Fed. R. Evid.

408(a)(2)) (emphasis added). However, Plaintiffs ignore the second part of their

quotation from the Rule – that the evidence is inadmissible only “to prove or

disprove the validity or amount of a disputed claim.” Plaintiffs also ignore Rule

408’s separate provision that “[t]he court may admit this evidence for another

purpose, such as proving a witness’s bias or prejudice, negating a contention of

undue delay, or proving an effort to obstruct a criminal investigation or prosecution.”

Fed. R. Evid. 408(b). The State would offer the evidence for another purpose –

rebutting an argument by Plaintiffs that the State “waived,” “forfeited,” or should be

“estopped” from relying on its PLRA arguments by agreeing to the Remedial Orders.

      Finally, the cases cited by Plaintiffs do not support the exclusion of this

testimony. In Blu-J, Inc. v. Kemper C.P.A. Grp., 916 F.2d 637, 642 (11th Cir. 1990)

(cited in Doc. No. 3231 at 3, 5), the Court held that the district court properly

excluded materials regarding an independent accounting evaluation prepared as part

of settlement negotiations. Thus, the material went directly to the validity of the

disputed claim. Id. In Reynolds v. Roberts, 202 F.3d 1303, 1317-18 (11th Cir. 2000)

(cited in Doc. No. 3231 at 6), the Court held that the district court should not have


                                          6
    Case 2:14-cv-00601-MHT-JTA Document 3244 Filed 05/28/21 Page 7 of 17




considered “statements relating to liability made during settlement talks.” The

proposed testimony here does not relate to statements regarding liability. Instead,

the testimony would demonstrate Plaintiffs’ knowledge that the State did not waive

its PLRA arguments, but actually preserved those arguments throughout the course

of the Parties’ negotiations. Considered in the context of Rule 408 in its entirety,

the State’s proposed testimony is plainly admissible for the limited purpose for

which the State proposes to offer it.

      B.     TESTIMONY OF SECRETARY WETZEL.

      Plaintiffs incorrectly speculate that the State intends to elicit expert testimony

from Secretary Wetzel. In fact, the State intends to call Secretary Wetzel as a fact

witness, and does not anticipate that he will offer opinion testimony unless Plaintiffs

elicit such testimony from him. According to the State’s Witness and Exhibit List,

Secretary Wetzel will testify regarding “the intersection of correctional operations

and the delivery of mental health care.” (Doc. No. 3225 at 14-15). Secretary Wetzel,

as the Secretary of Corrections for the State of Pennsylvania, is obviously familiar

with the facts surrounding delivery of mental-health care within correctional

settings. Indeed, Secretary Wetzel possesses experience with litigation regarding

the provision of mental-health care within correctional settings. See Disability

Rights Network of Pennsylvania v. Wetzel, No. 1:13-CV-00635 (M.D. Pa.).

Secretary Wetzel’s testimony will offer the Court a unique factual perspective on


                                          7
      Case 2:14-cv-00601-MHT-JTA Document 3244 Filed 05/28/21 Page 8 of 17




correctional mental-health care, and Plaintiffs’ Motion in Limine as to Secretary

Wetzel rests on the mistaken assumption that the State intends to call him as an

expert.

II.     THE COURT SHOULD DENY PLAINTIFFS’ DAUBERT MOTION.

        Rule 702 of the Federal Rules of Evidence addresses whether expert testimony

is sufficiently reliable to be admissible. Rule 702 has a “liberal thrust” and is

designed to “relax[] the traditional barriers to opinion testimony.” Daubert v.

Merrell Dow Pharm. Inc., 509 U.S. 579, 588 (1993) (internal quotation mark

omitted). As a result, “the rejection of expert testimony is the exception rather than

the rule.”    FED. R. EVID. 702, advisory committee notes, 2000 Amendment.

Typically, objections to expert testimony will go to the weight of that testimony, not

its admissibility. Scott Bridge Co. v. Gresham Smith and Partners, Case No. 2:11-

CV-1116-WKW-PWG, 2015 WL 5996206, at *4 (M.D. Ala. Oct. 14, 2015); see also

Abrams v. Ciba Specialty Chem. Corp., Civil Action No. 08-0068-WS-B, 2010 WL

779276, at *3 (S.D. Ala. Mar. 2, 2010) (“[C]ourts have stressed that the Daubert

inquiry is ‘a flexible one,’ that the Daubert factors are mere guidelines for applying

Rule 702, and that ‘expert testimony that does not meet most of all of the Daubert

factors may sometimes be admissible’ based on the particular circumstances

involved.”) (quoting United States v. Brown, 415 F.3d 1257, 1267-68 (11th Cir.

2005)).


                                          8
    Case 2:14-cv-00601-MHT-JTA Document 3244 Filed 05/28/21 Page 9 of 17




      As this Court previously recognized:

             Two additional considerations in conducting a Daubert
             inquiry are relevant here. First, Daubert’s reliability and
             relevance inquiry is not supposed to “supplant the
             adversarial system,” meaning that “[v]igorous cross-
             examination, presentation of contrary evidence, and
             careful instruction on the burden of proof are the
             traditional and appropriate means of attacking shaky but
             admissible evidence.” Quiet Tech. DC-8, Inc. v. Hurel-
             Dubois UK, Ltd., 326 F.3d 1333, 1341 (11th Cir. 2003)
             (citing Daubert, 509 U.S. at 596). Second, the Daubert
             barriers to admissibility are more relaxed in a bench trial,
             “where the judge is serving as factfinder,” and the court
             need not be “concerned about dumping a barrage of
             questionable scientific evidence on a jury.” [U.S. v.]
             Brown, 415 F.3d [1257,] 1268 [(11th Cir. 2005)] (internal
             quotation and citation omitted).

(Doc. No. 1299 at 9). As the Court also recognized, “inadequacies in [an expert’s]

methodology [are] appropriately addressed by the adversarial system of cross-

examination and presentation of contrary evidence, rather than by precluding the

related expert testimony from being presented during trial.” (Id. at 20).

      In seeking to exclude Schumann’s testimony, Plaintiffs misrepresent the

topics of that testimony. According to Plaintiffs, “Schumann is not qualified to

testify as an expert on correctional staffing within the Alabama Department of

Corrections.” (Doc. No. 3232 at 4). The State does not, however, propose to have

Schumann testify as an expert on correctional staffing levels or the process for a

correctional staffing analysis, which will likely be the subject of separate testimony

by experts previously identified in the Court’s correctional staffing order (Doc. No.

                                          9
      Case 2:14-cv-00601-MHT-JTA Document 3244 Filed 05/28/21 Page 10 of 17




1374). Instead, as described in the State’s Witness and Exhibit List and at his

deposition,5 Schumann expects to offer “expert testimony with regards to

recruitment marketing efforts, and the overall talent market circumstances, and what

ADOC has been doing in its effort to drive applications and drive hires in the

correctional officer arena.” (Schumann Dep. at 116:18-23; Doc. No. 3225 at 12).

         First, Plaintiffs fail to recognize Schumann’s key role in ADOC’s on-going

recruitment and retention efforts. Schumann serves as a “strategic consultant for

Markstein.” (Id. at 8:20-21). As Schumann testified, he has been engaged in a

consulting role with ADOC over the past three (3) years. (Id. at 19:17-22:5). His

engagement began because Warren Averett was “looking for a marketing specialist

that could help devise marketing tactics and marketing strategies, particularly in paid

efforts to enhance the recruitment efforts.” (Id. at 21:21:20-22:1). Schumann works

with ADOC “[t]o provide strategic analysis and strategic recommendations on the

paid recruitment efforts that we help architect and make recommendations on.” (Id.

at 30:3-6). Additionally, Schumann possesses key experience and expertise in

assisting both correctional agencies and private industry in the identification and

retention of qualified candidates (id. at 8:21-10:22), which render his testimony

relevant to the Court’s analysis of the State’s efforts to increase correctional staffing

levels.


5
    Relevant excerpts from Schumann’s deposition are attached hereto as Exhibit A.

                                                10
    Case 2:14-cv-00601-MHT-JTA Document 3244 Filed 05/28/21 Page 11 of 17




       When deposed by Plaintiffs’ counsel, Schumann testified that he formed five

(5) preliminary opinions6 in advance of this Evidentiary Hearing:

       (1)    the “recruitment market in general . . . is as competitive as
              it has ever been” (id. at 126:11-14);

       (2)    ADOC “was, in fact, establishing some degree of
              sustained momentum with its recruitment efforts for the
              period of time leading up to the pandemic,” with
              “significant upticks with on-site turnout, overall lead
              volume, and the trajectory of actually hiring of applicants”
              (id. at 127:3-10);

       (3)    “the pandemic, which arrived in March [2020], created a
              disruption that continues to be felt to this day” (id. at
              127:2-4);

       (4)    ADOC “did an admirable job at trying to adapt and adjust
              quickly, and operate in as nimble a manner as possible so
              as to not have that momentum . . . come to a grinding halt”
              (id. at 128:9-13); and

       (5)    he “remain[s] cautiously optimistic that the momentum
              that was being witnessed and seen for the period preceding
              the pandemic would return” and “we could move towards
              accelerating that momentum” (id. at 129:9-14).

       Consistent with this Court’s prior practices, Plaintiffs’ attacks on Schumann’s

methodology and the reliability of his opinions should be addressed through cross-

examination, not exclusion of his testimony. For example, Plaintiffs suggest that “it

is unclear on what basis he formed his opinion that the Department established

sustained momentum for the period of time leading up to the pandemic.” (Doc. No.


6
  Schumann may provide additional opinions as rebuttal to assertions made by Plaintiffs during
the course of the Evidentiary Hearing.

                                             11
   Case 2:14-cv-00601-MHT-JTA Document 3244 Filed 05/28/21 Page 12 of 17




3232 at 7). To the extent Plaintiffs take issue with Schumann’s methodology or the

reliability of his proposed opinions, they may cross-examine him and present

contrary evidence. The Court, as the trier of fact, may ultimately determine how

much weight to accord to Schumann’s testimony.

      Finally, Plaintiffs incorrectly argue that Schumann’s opinions will not help

the Court resolve the issues. (Doc. No. 3232 at 8-10). Plaintiffs are simply wrong

that “[w]hether or not ADOC has been working to increase applications and hires is

not at issue at the hearing.” (Doc. No. 3232 at 9). ADOC’s efforts to increase hires

and applications are highly relevant to the issues at the Evidentiary Hearing,

including whether a current and ongoing constitutional violation exists and requires

remedial relief. Plaintiffs’ arguments in this regard demonstrate their ongoing

misunderstanding of the legal standard applicable to the Evidentiary Hearing and

any final omnibus remedial order entered by the Court.

      The Court based its liability finding on a finding of “deliberate indifference.”

Braggs v. Dunn, 257 F. Supp. 3d 1171, 1251-52 (M.D. Ala. 2017). To establish

deliberate indifference by the State, Plaintiffs “must make both an objective and a

subjective showing.” Swain v. Junior, 961 F.3d 1276, 1285 (11th Cir. 2020) (citing

Farmer v. Brennan, 511 U.S. 825, 834 (1994). The objective component requires

Plaintiffs to “demonstrate ‘a substantial risk of serious harm.’” Id. (quoting Farmer,

511 U.S. at 834). The subjective component requires Plaintiffs to make “three sub-


                                         12
   Case 2:14-cv-00601-MHT-JTA Document 3244 Filed 05/28/21 Page 13 of 17




showings: ‘(1) subjective knowledge of a risk of serious harm; (2) disregard of that

risk; (3) by conduct that is more than mere negligence.’” Id. (quoting Lane v.

Philbin, 835 F.3d 1302, 1307 (11th Cir. 2016)). This standard “sets an appropriately

high bar,” because “[a] plaintiff must prove that the defendant acted with ‘a

sufficiently culpable state of mind.’”     Id. (quoting Farmer, 511 U.S. at 836).

“Ordinary malpractice or simple negligence won’t do; instead, the plaintiff must

show ‘subjective recklessness as used in the criminal law.’” Id. at 1285-86 (quoting

Farmer, 511 U.S. at 839-40). “Indeed, even where ‘prison officials . . . actually knew

of a substantial risk to inmate health or safety,’ they may nonetheless ‘be found free

from liability if they responded reasonably to the risk’ – and, importantly for

purposes of the current evidentiary hearing, ‘even if the harm ultimately was not

averted.’” Id. at 1286 (quoting Farmer, 511 U.S. at 844). Among other things,

Schumann’s testimony will establish that the State is acting reasonably with respect

to recruiting for correctional staffing, and thus no current and ongoing constitutional

violation exists.

                                  CONCLUSION

      For the foregoing reasons, the State respectfully requests that the Court deny

Plaintiffs’ Motion in Limine and Plaintiffs’ Daubert Motion.

      Dated: May 28, 2021.

                                        /s/ William R. Lunsford
                                        William R. Lunsford
                                          13
  Case 2:14-cv-00601-MHT-JTA Document 3244 Filed 05/28/21 Page 14 of 17




                                 Attorney for the Commissioner and
                                 Associate Commissioner

William R. Lunsford
Matthew B. Reeves
Stephen C. Rogers
La Keisha Butler
Kenneth Steely
MAYNARD, COOPER & GALE, PC
655 Gallatin Street
Huntsville, AL 35801
Telephone: (256) 512-5710
Facsimile: (256) 512-0119
blunsford@maynardcooper.com
mreeves@maynardcooper.com
srogers@maynardcooper.com
lbutler@maynardcooper.com
ksteely@mayanrdcooper.com

Luther M. Dorr, Jr.
MAYNARD, COOPER & GALE, PC
1901 Sixth Avenue North
2400 Regions Harbert Plaza
Birmingham, AL 35203
Telephone: (205) 254-1178
Facsimile: (205) 714-6438
rdorr@maynardcooper.com




                                   14
   Case 2:14-cv-00601-MHT-JTA Document 3244 Filed 05/28/21 Page 15 of 17




                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing has been served upon all attorneys
of record in this matter, including without limitation the following, by the Court’s
CM/ECF system on this the 28th day of May, 2021.

 Jonathan Blocker
 Ashley Austin                                Anil A. Mujumdar
 Lisa W. Borden                               DAGNEY JOHNSON LAW GROUP
 SOUTHERN POVERTY LAW CENTER                  2170 Highland Avenue, Suite 250
 400 Washington Avenue                        Birmingham, Alabama 35213
 Montgomery, Alabama 36104                    Telephone: (205) 729-8445
 Telephone: (334) 956-8200                    Facsimile: (205) 809-7899
 Facsimile: (334) 956-8481                    anil@dagneylaw.com
 jonathan.blocker@splcenter.org
 ashley.austin@splcenter.org                  Mark Whitburn
 lisawborden@gmail.com                        WHITBURN & PEVSNER, PLLC
                                              2000 East Lamar Boulevard
 Jasmin Mize                                  Suite 600
 SOUTHERN POVERTY LAW CENTER                  Arlington, Texas 76006
 Post Office Box 1287                         Telephone: (817) 672-5453
 Decatur, GA 30031                            Facsimile: (817) 653-4547
 Telephone: (334) 956-8200
 Facsimile: (334) 956-8481                    John G. Smith
 jasmin.mize@splcenter.org                    David R. Boyd
                                              BALCH & BINGHAM LLP
 Leslie F. Jones                              Post Office Box 78
 SOUTHERN POVERTY LAW CENTER                  Montgomery, AL 36101-0078
 111 East Capitol Street                      Telephone: (334) 834-6500
 Suite 280                                    Facsimile: (866) 316-9461
 Jackson, MS 39201                            jgsmith@balch.com
 Telephone: (601) 948-8882                    dboyd@balch.com
 Facsimile: (334) 956-8281

 William Van Der Pol, Jr.                     William G. Somerville III
 Lonnie J. Williams                           Patricia Clotfelter
 Barbara A. Lawrence                          BAKER DONELSON BEARMAN
 Andrea J. Mixson                             CALDWELL & BERKOWITZ, PC
 ALABAMA DISABILITIES ADVOCACY                420 20th Street North
 PROGRAM                                      Suite 1400

                                         15
 Case 2:14-cv-00601-MHT-JTA Document 3244 Filed 05/28/21 Page 16 of 17




University of Alabama                  Birmingham, Alabama 35203
500 Martha Parham West                 Telephone: (205) 244-3863
Box 870395                             Facsimile: (205) 488-3863
Tuscaloosa, Alabama 35487-0395         wsomerville@bakerdonelson.com
Telephone: (205) 348-6894              pclotfelter@bakerdonelson.com
Facsimile: (205) 348-3909
wvanderpoljr@adap.ua.edu               Neal K. Katyal
lwilliams@adap.ua.edu                  Catherine E. Stetson
blawrence@adap.ua.edu                  Jo-Ann T. Sagar
amixson@adap.ua.edu                    HOGAN LOVELLS US LLP
                                       555 13th Street NW
Joshua C. Toll                         Washington, DC 20004
KING & SPALDING, LLP                   Telephone: (202) 637-5528
1700 Pennsylvania Avenue NW            Facsimile: (202) 637-5910
2nd Floor
Washington, DC 20006                   Kristina Alekseyeva
Telephone: (202) 227-6138              HOGAN LOVELLS US LLP
                                       390 Madison Avenue
Evan Diamond                           New York, NY 10017
KING & SPALDING, LLP                   Telephone: (212) 918-3000
1185 Avenue of Americas                Facsimile: (212) 918-3100
34th Floor                             kristina.alekseyeva@hoganlovells.com
New York, NY 10036
Telephone: (212) 556-2297              Justin A. Barkley
                                       WEXFORD HEALTH SOURCES, INC.
Edward A. Bedard                       85-B Spectrum Cove
KING & SPALDING, LLP                   Alabaster, AL 32007
1180 Peachtree Street NE               Telephone: (205) 605-7444
Suite 1600                             Facsimile: (205) 605-7443
Atlanta, GA 30309                      Justin.barkley@wexfordhealth.com
Telephone: (404) 572-3127
                                       Rhonda Brownstein
Rachel Rubens                          ALABAMA DISABILITIES ADVOCACY
KING & SPALDING, LLP                   PROGRAM
50 California Street                   400 South Union Street
Suite 3300                             Suite 425
San Francisco, CA 94111                Montgomery, AL 36104
Telephone: (415) 318-1210              Telephone: (205) 579-4976
                                       Facsimile: (334) 240-0996
                                       rbrownstein@adap.ua.edu

                                  16
 Case 2:14-cv-00601-MHT-JTA Document 3244 Filed 05/28/21 Page 17 of 17




Joseph G. Stewart
Stephanie L. Smithee                     Deana Johnson
ALABAMA DEPARTMENT OF                    Brett T. Lane
CORRECTIONS                              MHM SERVICES, INC.
Legal Division                           1447 Peachtree Street NE
301 South Ripley Street                  Suite 500
Montgomery, Alabama 36130                Atlanta, GA 30309
Telephone (334) 353-3884                 Telephone: (404) 347-4134
Facsimile (334) 353-3891                 Facsimile: (404) 347-4138
joseph.stewart@doc.alabama.gov           djohnson@mhm-services.com
stephanie.smithee@doc.alabama.gov        btlane@mhm-services.com




                                /s/ William R. Lunsford
                                Of Counsel




                                    17
